                                                                                              Eric M. Creizman

                                                                                              Direct T 212.209.4358 F 212.409.8385

                                                                                              ECreizman@atllp.com




March 10, 2020

BY ECF

The Honorable Frederic Block
Senior United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:          United States v. Renato Barca, Jr., et al. 19-CR-575 (FB)

Dear Judge Block:

          We represent Renato Barca, Jr. in the above-referenced case.

        On consent of the government and Pretrial Services, we are writing to respectfully
request that the Court order a temporary modification to Mr. Barca’s conditions of pretrial
release to allow him to travel to Bear Creek, Pennsylvania, to visit a close family friend on
March 13, 2020, and to return on March 14, 2020,

        Mr. Barca’s current conditions of release restrict his travel to New York City and
Westchester County. Mr. Barca is also allowed to travel to Long Island, Rockland County, and
New Jersey for employment purposes with prior notice to Pretrial Services. Additionally, Mr.
Barca is permitted to travel to Long Island, Rockland County, Putnam County, and New Jersey
to attend family matters with prior notice to, and approval by Pretrial Services. To date, Mr.
Barca has fully complied with all of the conditions of his pretrial release.

        We have discussed this application with Assistant United States Attorney Kayla Bensing
and United States Pretrial Services Officer Chijioke Ezenyilimba, and neither the government
nor the Probation Department objects to the proposed request.




                                            TH
ARMSTRONG TEASDALE LLP   919 THIRD AVENUE, 37 FLOOR, NEW YORK, NY 10022-3908 T 212.209.4400                         ArmstrongTeasdale.com
March 10, 2020
Page 2


          We thank the Court for its consideration in this matter.

          Respectfully submitted,
          /s/ Eric M. Creizman
          Eric M. Creizman

          cc:        Kayla Bensing, Esq. (by email)
                     Assistant United States Attorney

                     Chijioke Ezenyilimba (by email)
                     United States Probation Officer




ARMSTRONG TEASDALE LLP
